Citation Nr: 1400198	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  07-30 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment in the calculated amount of $5,119.  

(The issues of entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to October 30, 2009; entitlement to a rating in excess of 70 percent for PTSD, from October 30, 2009; entitlement to a rating in excess of 10 percent for a traumatic brain injury with headaches, prior to November 28, 2011; entitlement to a rating in excess of 40 percent for traumatic brain injury with headaches, from November 28, 2011; and entitlement to an effective date prior to October 30, 2009, for the grant of a total disability rating for compensation purposes based on individual unemployability (TDIU) are the subject of a separate decision)


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The appellant had active service from February 1969 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision of the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

As set forth above, the appellant also has an appeal pending with respect to the issues noted above.  Those claims are in the jurisdiction of the RO in Baltimore, Maryland, and are the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, (c)(10)(a)(2) (providing that because they differ from other issues so greatly, separate decisions shall be issued in overpayment cases in order to produce more understandable decision documents).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2003 decision, the Committee on Waivers and Compromises at the Baltimore RO denied the appellant's claim for a waiver of overpayment in the amount of $6,026.  The appellant's representative filed a notice of disagreement with the decision in September 2003.  In November 2004, the Committee on Waivers and Compromises partially granted a waiver of overpayment.  The Committee waived $907.00 of the $6,026 compensation debt.  The appellant was notified by letter that he still owed $5,119 to VA.  The letter also informed the appellant that if he wished to continue the appeal, he needed to submit a new notice of disagreement.  The claims file contains a notice of disagreement dated and received in April 2005 from the appellant in which he requested a waiver of overpayment.

A statement of the case (SOC) has not been issued in response to the appellant's notice of disagreement on the November 2004 decision. Thus, a remand is necessary to provide the Agency of Original Jurisdiction (AOJ) an opportunity to issue an SOC and give the appellant an opportunity to perfect an appeal of these issues.  38 C.F.R. § 19.9(c) (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the claim of entitlement to a waiver of recovery of an overpayment in the calculated amount of $5,119.00.  The claim should be returned to the Board for further appellate consideration only if the appellant perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


